Citation Nr: 0115534	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  99-11 445	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether income from monthly installments from the sale of 
property is properly included as countable income for 
purposes of VA pension benefits.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1939 to June 
1945 and from January 1949 to June 1953.  This matter came to 
the Board of Veterans' Appeals (Board) on appeal from an 
October 1997 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
In November 2000, the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In March 1985, the veteran sold real property at a sales 
price of $53,900.00, with a down payment of $5,000.00 and 
monthly installments of $465.69, commencing that month.

3.  As of January 1994, the veteran had recovered the sales 
price of the property; all installment payments received 
since that date have been in excess of the sales price. 


CONCLUSION OF LAW

The monthly installment payments from the veteran's sale of 
real property was properly included as countable income for 
purposes of disability pension benefits.  38 U.S.C.A. 
§§ 1503, 1521 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.23, 3.271, 3.272 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the income he receives from monthly 
installments from the sale of his property should not be 
countable income for VA pension benefits, because he 
continues to pay the original mortgage from the installment 
payments and therefore, has significantly less at his 
disposal as income.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  After the veteran filed 
his claim for VA pension benefits in July 1997, the RO 
requested further information regarding his installment 
payments in an August 1997.  In October 1997, the veteran was 
provided a detailed explanation of the rating decision 
denying his claim and the reasons why.  A statement of the 
case was issued in April 1999, again explaining the reason 
his claim was denied and additionally providing him with the 
statutory and regulatory authority for the decision.  As 
noted previously, the Board remanded the claim in November 
2000 for further development.  The RO requested further 
information from the veteran in December 2000 and provided 
him a supplemental statement of the case in February 2001.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Factual Background

The record reflects that the veteran and his first wife, sold 
real property in March 1985 at a sales price of $53,900.00.  
A copy of the seller's closing statement indicates that they 
were given an initial $5,000.00 down payment.  A mortgage 
note for the balance of $48, 900.00, signed by the buyers, 
agreed to pay 359 equal, consecutive monthly installments of 
$465.69 each, to the veteran and his wife, including 11 
percent interest per annum, and one final payment of $451.40, 
together with accrued interest, if any.  The first payment 
was due in early April 1985.  

The veteran applied for VA pension benefits in July 1997.  An 
October 1997 rating decision denied his claim because the RO 
determined that his income exceeded the maximum annual rate 
of income to be eligible for pension benefits.  In his 
December 1997 notice of disagreement, the veteran contended 
that the monthly installments paid to him for the sale of his 
property should not be counted as income.

The Board remanded the veteran's claim in November 2000, 
noting that the veteran had stated that he was legally 
separated from his wife in February 1997, in an attempt to 
ascertain whether his wife continued to be his dependent and, 
whether her proceeds from the sale of the house were 
countable as income since the date of the separation.

Pursuant to that remand, the veteran submitted a January 1994 
death certificate for his first wife, and a divorce decree 
that showed he and his second wife were separated in February 
1997 and divorced in January 1999.  There were no pending 
claims for alimony or equitable distribution of property at 
the time of the divorce.  The veteran has further stated that 
his second wife was never in receipt of any of the 
installment payments and he did not financially support her 
after their separation.

Analysis

The maximum rate of improved disability pension is reduced by 
the amount of the countable annual income of the veteran.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  In determining 
income for purposes of entitlement to disability pension, 
payments of any kind or from any source are counted as income 
during the 12 month  annualization period in which received 
unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. 
§ 3.271.

Profit realized from the disposition of real or personal 
property other than in the course of business is excluded 
from countable income for the purpose of determining 
entitlement to improved pension, except for amounts received 
in excess of the sales price.  Where the claimant receives 
installment payments for the sale of property, any payments 
received until the sales price is recovered are not included 
as income, but any amounts received which exceed the sales 
price are included, regardless of whether they represent 
principal or interest.  38 U.S.C.A. § 1503; 38 C.F.R. 
§ 3.272.  

In March 1985, the veteran sold his real property, taking 
back a mortgage for a 30-year period.  The evidence of record 
clearly shows that the veteran recovered the sales price of 
his property in January 1994.  VA regulations provide that 
realized profit from the sale of property is excluded from 
countable income, only until the sales price has been 
recovered.  Any amounts received exceeding the sales price 
are included as countable income regardless of whether the 
payments represent principal or interest.  The veteran has 
indicated that he has been the only one receiving the 
installment payments since the death of his first wife and 
that he has not financially support his second wife since 
their separation in February 1997 and subsequent divorce.  
Moreover, there are no statutory or regulatory provisions to 
offset the amount the veteran pays on the original mortgage.  
Therefore, the Board must conclude that the entire 
installment payment of $465.69 is properly included as 
countable income for purposes of improved disability pension 
benefits.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.23, 
3.271, 3.272.  The Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107);


ORDER

The income from monthly installments from the sale of the 
veteran's property is properly included as countable income 
for purposes of improved disability pension benefits and the 
appeal is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

